Case 1:18-cr-00025-JPJ Document 1105 Filed 04/24/20 Page 1 of 2 Pageid#: 14081


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF VIRGINIA
                            ABINGDON DIVISION

UNITED STATES OF AMERICA                         CASE NO. 1:18CR0025-20

v.                                               ORDER TO RESPOND

ELIZABETH PAULINE EATON,                         By: James P. Jones
    Defendant.                                   United States District Judge

          Defendant, proceeding pro se, has filed a Motion to Vacate, Set Aside, or

Correct Sentence under 28 U.S.C. § 2255. After review of the motion and the

record, it is ORDERED as follows:

     1.    The Clerk shall SERVE defendant’s § 2255 motion, ECF No. 1099, on the

           United States Attorney for the Western District of Virginia in accordance

           with the Agreement on Acceptance of Service.

     2.    The United States shall answer or otherwise respond to the motion within

           sixty days of this Order’s entry, and the defendant shall have twenty-one

           days thereafter to file a response.

     3.    The defendant shall notify the court immediately after he is transferred or

           released and provide a new mailing address. FAILURE TO NOTIFY THE

           COURT OF SUCH A CHANGE WILL RESULT IN DISMISSAL OF

           THIS ACTION.
Case 1:18-cr-00025-JPJ Document 1105 Filed 04/24/20 Page 2 of 2 Pageid#: 14082


   4.    The parties are advised that all mailed pleadings should be sent to the

         Clerk of Court at 210 Franklin Rd SW, Suite 540, Roanoke, VA 24011-

         2208.

   5.    The Clerk shall SEND a copy of this Order to the parties.

                                            ENTER: April 24, 2020

                                            /s/ James P. Jones
                                            United States District Judge




                                        2
